Citation Nr: 1108139	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-39 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran had active service in the Navy from March 1966 to November 1969.  The Veteran died in July 2003.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.

The appellant presented testimony at a Central Office hearing chaired by the undersigned Veterans Law Judge in May 2006.  A transcript of the hearing is associated with the claims file.

This appeal was previously before the Board in March 2009, when it was remanded for additional development.  Such development having been completed, the appeal has been returned to the Board for further review. 


FINDINGS OF FACT

1.  The Veteran died in July 2003, and his death certificate lists the immediate cause of his death as hepatorenal failure, with Laennec's cirrhosis and chemical exposure/Agent Orange listed as conditions giving rise to the immediate cause of death. 

2.  At the time of his death, the Veteran had no service-connected disabilities.
3.  Hepatorenal failure or Laennec's cirrhosis was not shown for years after service, and has not been medically linked to service, including to chemical or Agent Orange exposure.


CONCLUSION OF LAW

A service-connected disease or disability was neither the principal cause, nor a contributory cause, of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the VCAA duty to notify requirements were satisfied by a September 2003 letter.  This letter also provided adequate notice regarding the Hupp Court requirements applicable to DIC claims.  In this regard, the Board notes that because the Veteran was not in receipt of service connection for any disabilities, properly tailored notice need not have included Hupp requirements (1) and (2).  The September 2003 letter informed the appellant that the evidence must show that the Veteran died from a service-related injury or disease; notice that encompasses, in layperson's terms, the requirements for substantiating a claim that the Veteran died of a condition that warranted service connection.  

In addition, it appears that all evidence adequately identified by the appellant relative to her claim has been obtained and associated with the claims file.  Neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

General Laws And Regulations

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When a chronic disease, such as cirrhosis of the liver or cardiovascular-renal disease, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a).

Regulations pertaining to herbicide exposure provide that if a Veteran served on active duty in Vietnam, during the Vietnam era, the Veteran is presumed to have been exposed to a herbicide agent (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R.  § 3.307(a)(6)(iii).  These regulations also stipulate the diseases for which service connection may be presumed due to herbicide exposure.  38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).

In addition, the Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Moreover, an appellant who does not meet the statutory criteria for presumptive service connection based on herbicide exposure is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died in July 2003; and his death certificate lists the immediate cause of death as hepatorenal failure, with Laennec's cirrhosis and chemical exposure/Agent Orange listed as conditions giving rise to the immediate cause of death.  No autopsy was performed.  At the time of his death, the Veteran was not service-connected for any disability.

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  Specifically, she argues that the Veteran's hepatorenal failure and cirrhosis were the result of either exposure to Agent Orange or exposure to toxic gas and smoke during a fire aboard his naval ship, the USS Forrestal, in July 1967.  Alternatively, the appellant asserts that the Veteran's hepatorenal failure was the result of porphyria cutanea tarda (PCT), which she contends was a result of exposure to Agent Orange.  With respect to the foregoing theories advanced by the appellant, the Board notes that, here, she is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, her opinion is insufficient to link the Veteran's death to military service.

The Veteran's service personnel records show that he held a military occupational specialty (MOS) of clarinet instrumentalist throughout his period of active duty.  These records also show that he began continuous sea duty for "duty band" on January 1967.  During this time, he was attached to Commander Carrier Division Two, with which it appears he was stationed on the USS Forrestal at least until June of that year.  Although the record reflects that the USS Forrestal was in the waters off Vietnam in July 1967, including the Tonkin Gulf (see March 2010 RO memorandum), this does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27- 97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) [holding that the Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption].  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a).  Here, there is no evidence that the USS Forrestal ever came to port or had members disembark on the shore of Vietnam.  
In addition, although the Veteran's DD 214 shows his receipt of the Vietnam Service Medal and the Vietnam Campaign Medal, this also does not establish that he was on land in Vietnam.  See Haas v. Peake,  VAOPGCPREC 27-97.  Further, while a May 2005 response from the National Personnel Records Center (NPRC) reflects that the Veteran's unit, Commander Carrier Division Two, "could have been assigned to ship or shore," there is no indication that the Veteran served on shore anywhere while attached to the Commander Carrier Division Two, as his personnel records clearly show that he was on continuous sea duty while he was with this unit.  As the evidence does not establish that the Veteran was present on the landmass or inland waters of Vietnam, he is not presumed to have been exposed to herbicides during service. 

There is also no evidence that the Veteran was otherwise exposed to Agent Orange during service, including while on board the USS Forrestal.  In this regard, the Board notes that a February 2006 buddy statement from T.T indicates that he had "served on the USS Forrestal in July of 1967 and was involved in mixing Agent Orange."  The statement also indicates that the Veteran was present during this process "on at least one occasion."

While the Veteran's shipmate is certainly competent to describe what he experienced during service, the adequacy and credibility of the foregoing statement is significantly undermined by several factors.  Specifically, T.T's statement does not establish how he knew he was mixing Agent Orange.  Further, given the Veteran's MOS as a clarinet instrumentalist, participation in the mixing of Agent Orange would not have reasonably been a part of his duties.  Perhaps most significantly, however, is a May 2009 U.S. Army and Joint Services Records Research Center (JSRRC) memorandum, which indicates, in pertinent part, that the organization had "found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum reflects that this determination had been made based on review of numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era."  For these reasons, the Board finds that the February 2006 buddy statement is of no probative value.

The Board acknowledges VA treatment records, dated in May 1980, which reflect a diagnosis of "? Agent Orange exposure."  However, this finding was based on the Veteran's report that he believed Agent Orange was on board his naval ship, history which is not supported by the evidence of record.  In any event, to the extent the diagnosis was one of questionable Agent Orange exposure it is speculative and of no probative value.

In short, the record simply does not present a satisfactory factual background to establish that the Veteran was exposed to herbicides, including Agent Orange, during service.  In any event, the Board notes that neither cirrhosis of the liver nor hepatorenal disease are included among the list of diseases for which presumptive service connection based on Agent Orange exposure is warranted.  As such, even if the Veteran had been exposed to Agent Orange, he would not be entitled to the regulatory presumption of service connection for cirrhosis or hepatorenal failure.

With regard to the appellant's allegations of toxic chemical and gas exposure following a fire on board the USS Forrestal, however, a March 2010 RO memorandum documents a July 1967 fire on USS Forrestal, as well as the course of the ship prior to that date, noting that personnel records show the Veteran was on board the ship in June 1967.  The memorandum also reflects the determination that there was a favorable probability that the Veteran was still on the USS Forrestal at the time of the July 1967 fire.  As such, the Board finds that the Veteran was exposed to fire while on board the USS Forrestal.  

The service treatment records are silent for kidney or liver-related complaints or findings, with the November 1969 separation examination reflecting normal clinical evaluation of the abdomen and viscera.

VA treatment records dated in March 1995 show that the Veteran was hospitalized with complaints of drinking too much.  He reported drinking one pint of alcohol every or every other day for the past several months, and that he had been having trouble with alcohol since 1984.  Liver function tests at that time were elevated, and the Veteran was admitted for detoxification.  The discharge diagnoses at that time were alcohol dependence and alcohol-induced liver enzyme elevation.

Subsequent private hospital records reveal a May 1999 biopsy diagnosis of cirrhosis of the liver.  Significantly, the cirrhosis was found to be Laennec's type, a form of alcoholic cirrhosis.  Dorland's Illustrated Medical Dictionary 792 (31st ed. 2007).  In this regard, the Board notes that while some later records from this same hospital show the Veteran's cirrhosis characterized as cryptogenic (of unknown origin), this is clearly inconsistent with the May 1999 biopsy report from that facility, and also the death certificate.  These records also show that in July 2003 the Veteran presented to the ER with abdominal pain, nausea and vomiting, and an inability to urinate.  He was noted to be very jaundiced with abdominal swelling.  Upon admission, he was hydrated and started to make urine.  Subsequently, however, his condition deteriorated and he became comatose.  Treatment was ultimately withdrawn and he expired.

In a statement received by the RO in January 2004, the Veteran's family physician, the same individual who completed the July 2003 death certificate, opined that the Veteran's hepatic failure was "caused by his chemical exposure to Agent Orange in Vietnam."  In a March 2005 addendum opinion, this physician indicated that the Veteran had PCT, misdiagnosed during his lifetime as discoid lupus, as a result of Agent Orange exposure, and that this condition lead to the Veteran's hepatic disease.  
However, the Board finds that the January 2004 and March 2005 opinions are of no probative value.  Specifically, these opinions were apparently based on the contention that the Veteran was exposed to Agent Orange during service, which is not supported by the record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  In addition, the physician provided no explanation for any of his determinations, including that the Veteran had PCT (a disease which is included among the list of conditions for which presumptive service connection based on Agent Orange exposure is warranted).  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Pursuant to the Board's March 2009 remand, the RO sought a VA examiner's opinion, which was issued in April 2010.  Based on review of the record, the VA examiner determined that the Veteran's death was not caused by or the result of his exposure to fire aboard the USS Forrestal.  In support of this determination, the examiner noted, as initial matters, that the record did not reflect that the Veteran was exposed to Agent Orange in service, and that cirrhosis was not a disease presumed to be related to Agent Orange.  In addition, the examiner noted that there was no documented treatment for cirrhosis of the liver while the Veteran was on active duty.  Further, although the examiner acknowledged that the Veteran was on board the ship during the July 1967 fire, he noted that exposure to Agent Orange/toxic substances (as might be shown in a flight deck fire) is not one of the multiple factors shown to cause cirrhosis, and that while such exposure might well have caused pulmonary problems, it would be unlikely to cause liver dysfunction sufficient to result in cirrhosis.

Upon thorough review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  With respect to the appellant's contention that the Veteran's hepatorenal failure and cirrhosis were caused by Agent Orange exposure, as already discussed, there is no evidence that the Veteran was exposed to Agent Orange during service.  Further, even if the Veteran had been exposed to Agent Orange, neither hepatorenal failure nor cirrhosis are included among the list of conditions for which presumptive service connection based on Agent Orange exposure is warranted.  As such, the Veteran is not entitled to the regulatory presumption of service connection for hepatorenal failure or cirrhosis.

The greater weight of the evidence is also against the conclusion that the Veteran's hepatorenal failure or cirrhosis is directly related to service.  In the instant case, the service treatment records are silent for complaints or findings of any kidney or liver condition.  There is also no evidence whatsoever pertaining to hepatorenal failure or cirrhosis of the liver within one year of service (to trigger the application of the legal presumption of service connection for chronic disease).  In fact, the earliest evidence of record of such is in 1999.  This lengthy period without post-service treatment (e.g., more than 30 years after discharge) weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, while the January 2004 and March 2005 private physician opinions attribute the Veteran's hepatic disease to Agent Orange exposure, a determination which is of no probative value for reasons the Board has already discussed, the physician did not otherwise relate the Veteran's hepatic disease to service.  Further, to the extent that this same physician attributed the Veteran's cirrhosis to chemical exposure on the July 2003 death certificate, the Board finds that this conclusion is blatantly contradicted by the death certificate's characterization of the Veteran's cirrhosis as Laennec's, which, by definition, is alcohol induced.  This conclusion is further undermined by the April 2010 VA examiner's opinion, which reflects an organized and thorough review of Veteran's medical and military history and an explanation for his opinion that the Veteran's death was not caused by chemical exposure during the fire on board the USS Forrestal.  
It is observed that during her May 2006 Central Office hearing, the appellant testified that the doctor who performed the Veteran's liver biopsy had told her that his cirrhosis was "not alcohol related" and "normally chemically induced."  However, the credibility of this assertion is greatly undermined by the actual biopsy report completed by that doctor, which reflects a specific finding of Laennec's cirrhosis.  

As to the appellant's alternative theory that the Veteran had PCT, the greater weight of the evidence does not support this.  The record reflects that the Veteran was diagnosed with discoid lupus in 1980, following complaints of a recurrent rash, which he believed was due to chemical or Agent Orange exposure on his naval ship.  However, the record reflects no diagnosis of PCT.  Although the March 2005 private physician's statement indicates that the Veteran's discoid lupus was actually PCT, and that this condition led to the Veteran's hepatic disease, the physician provided no explanation for this determination, and, as such, it is of no probative value.  The appellant has submitted no competent medical evidence or opinion supporting the argument that the Veteran had been diagnosed with PCT during his lifetime, and the appellant, as a lay person, is not competent to offer her own clinical opinion of such misdiagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In any event, even if the Veteran did have PCT, a condition for which presumptive service connection based on Agent Orange exposure is warranted, since the record does not show that he was exposed to Agent Orange, and contains no opinion otherwise linking PCT to service (including chemical exposure therein), service connection for cause of the Veteran's death on this basis would nevertheless be unwarranted. 

In sum, given the absence of hepatorenal failure or cirrhosis of the liver during service, or for years after service, and a VA examiner's opinion specifically rejecting a link between the cause of the Veteran's death and exposure to Agent Orange or toxic chemicals, the Board finds that the preponderance of the evidence is against the conclusion that a service connected disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  As such, the criteria for service connection for the cause of the Veteran's death have not been met, and the appellant's claim is therefore denied.

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


